17-151
     Du Purton v. United States

 1                              UNITED STATES COURT OF APPEALS 
 2                                 FOR THE SECOND CIRCUIT 
 3    
 4                                             August Term, 2017 
 5    
 6                (Argued: February 28, 2018                            Decided: June 4, 2018) 
 7    
 8                                              Docket No. 17‐151 
 9    
10                             _____________________________________ 
11                                                   
12                                        Robert du Purton, 
13                                                   
14                                       Petitioner‐Appellant, 
15                                                   
16                                                 v. 
17                                                   
18                                    United States of America, 
19                                                   
20                                       Respondent‐Appellee. 
21                             _____________________________________ 
22    
23   Before:        
24    
25             ROBERT A. KATZMANN, Chief Judge, PIERRE N. LEVAL, Circuit 
26                Judge, AND ANDREW L. CARTER, JR., District Judge.1 
27    
28          Petitioner Robert du Purton appeals from the denial of his petition for a 
29   writ of error coram nobis by the United States District Court for the Eastern 
30   District of New York (Arthur D. Spatt, J.). Petitioner filed this writ seeking to 
31   vacate his prior conviction and sentence for conspiracy to commit mail and 
32   wire fraud, in violation of 18 U.S.C. § 371, and twenty‐one counts of mail 
33   fraud, in violation of 18 U.S.C. § 1341, on the basis of newly discovered 
34   evidence, which he contends undermines the reliability of expert testimony 
35   submitted against him at his trial. The district court denied the petition. We 
36   AFFIRM.                           

     1
      Judge Andrew L. Carter, Jr., of the United States District Court for the Southern District of New York, sitting
     by designation.
                                                            1 
     17-151
     Du Purton v. United States

 1                                          BRIAN ROSNER, Carlton Fields Jorden 
 2                                          Burt, P.A., New York, NY, for Petitioner‐
 3                                          Appellant.   
 4                                           
 5                                          PAUL G. SCOTTI (Jo Ann M. Navickas, 
 6                                          on the brief), for Richard P. Donoghue, 
 7                                          United States Attorney for the Eastern 
 8                                          District of New York, Brooklyn, NY, for 
 9                                          Respondent‐Appellee. 
10                                           
11   PER CURIAM: 

12          Petitioner Robert du Purton appeals from the denial of his petition for a 

13   writ of error coram nobis by the United States District Court for the Eastern 

14   District of New York (Arthur D. Spatt, J.), entered December 16, 2016. Du 

15   Purton was convicted of conspiracy to commit mail and wire fraud, in 

16   violation of 18 U.S.C. § 371, and twenty‐one counts of mail fraud, in violation 

17   of 18 U.S.C. § 1341. He was sentenced to 51 months of imprisonment, to be 

18   followed by three years of supervised release, and was ordered to pay a 

19   special assessment of $2,300 and restitution of $1,873,819.50. He served his 

20   sentence of incarceration and is no longer in federal custody. He petitioned 

21   for coram nobis relief to vacate his conviction and sentence based on newly 

22   discovered evidence, which he claims shows the inaccuracy of expert 




                                             2 
     17-151
     Du Purton v. United States

 1   testimony submitted against him at his trial. The district court denied the 

 2   petition. We affirm. 

 3                                   BACKGROUND 

 4          Du Purton owned and managed four companies dealing in rare coins. 

 5   At the conclusion of a ten‐week jury trial in 2001, he was convicted of mail 

 6   fraud and conspiracy to commit mail and wire fraud in the conduct of the 

 7   rare‐coins business. The evidence showed an elaborate scheme of fraudulent 

 8   representations to customers designed to induce them to purchase du 

 9   Purton’s merchandise. This included fabrications regarding the source of 

10   coins (such as that they came from a recent estate sale, or from a widow in 

11   desperate need of money), phony auctions designed to create the appearance 

12   of justification for du Purton’s prices, assertions regarding resale 

13   opportunities known to be nonexistent, role‐playing by du Purton’s 

14   employees designed to create the false appearance of communications from 

15   competitors or independent sources, and false representations that the coins 

16   had been graded by independent experts as to their overall quality, 

17   comparative wear, and attractiveness, when in fact all coins were graded by 

18   du Purton.  

                                             3 
     17-151
     Du Purton v. United States

 1          The evidence included 702 coins that were acquired, graded, and 

 2   offered for sale by du Purton (the “Trial Coins”). A government expert, 

 3   Anthony Swiatek, testified as to both the grade and value of these coins. 

 4   Relying on pricing guides that were widely used in the coin industry and 

 5   updated regularly, as well as auction results and personal experience as a 

 6   coin dealer, Swiatek assessed each of the coins and concluded that du Purton 

 7   had consistently overstated their value. 

 8          On direct appeal from his conviction, du Purton challenged both the 

 9   sufficiency of the evidence and the admissibility of the expert testimony. This 

10   Court affirmed. United States v. Numisgroup Intʹl Corp., 368 F.3d 880, 880 (2d 

11   Cir. 2004) (per curiam), cert. granted, judgment vacated sub nom. Dupurton v. 

12   United States, 543 U.S. 1098 (2005) (remanding for further consideration of the 

13   sentence following United States v. Booker, 543 U.S. 220 (2005)). 

14          Following the conclusion of the trial, the government retained Swiatek 

15   to appraise the value of an inventory of 26,612 coins, which had been 

16   confiscated upon du Purton’s arrest (the “Inventory Coins”). Swiatek 

17   estimated their value at approximately $430,000 to $460,000, which he 

18   deemed “a ballpark figure.” App’x at 64. The district court then authorized 

                                             4 
     17-151
     Du Purton v. United States

 1   the government to sell the Inventory Coins so that the proceeds could be 

 2   applied to satisfaction of the restitution order. Nearly a decade later, in 

 3   December 2010, the government finally auctioned the coins. The auction 

 4   yielded $1,827,176 in gross proceeds, roughly four times the value of 

 5   Swiatek’s 2001 appraisal.  

 6          In February 2015, du Purton, who had completed his sentence of 

 7   incarceration, filed this petition for a writ of error coram nobis pursuant to 28 

 8   U.S.C. § 1651 seeking to vacate his conviction and sentence based on the 

 9   newly discovered evidence of the auction proceeds. Du Purton argued that 

10   the disparity between Swiatek’s 2001 appraisal of the Inventory Coins and the 

11   subsequent proceeds from their 2010 sale at auction showed that Swiatek’s 

12   testimony about the value of the Trial Coins had been wrong. The district 

13   court denied the petition. See du Purton v. United States, 224 F. Supp. 3d 187 

14   (E.D.N.Y. 2016). This appeal followed. 

15                                    DISCUSSION 

16          Courts have described the standards that govern coram nobis petitions 

17   in a number of different ways. In United States v. Morgan, 346 U.S. 502 (1954), 

18   the Supreme Court, describing the writ of coram nobis as an “extraordinary 

                                              5 
     17-151
     Du Purton v. United States

 1   remedy” that allows “[c]ontinuation of litigation after final judgment and 

 2   exhaustion or waiver of any statutory right of review,” explained that the writ 

 3   lies “under circumstances compelling such action to achieve justice.” Id. at 

 4   511. The Court explained that the power to issue the writ in criminal cases 

 5   derives from the All Writs Act, 28 U.S.C. § 1651(a), see Morgan, 346 U.S. at 506, 

 6   and is not barred by the enactment of 28 U.S.C. § 2255, see Morgan, 346 U.S. at 

 7   510‐11. In United States v. Mayer, 235 U.S. 55 (1914), the Supreme Court 

 8   explained that the writ, at common law, was available to correct “errors of 

 9   fact . . . of the most fundamental character; that is, such as rendered the 

10   proceeding itself irregular and invalid.” Id. at 69. Specifically, the writ was 

11   available for “matters of fact which had not been put in issue or passed upon, 

12   and were material to the validity and regularity of the legal proceeding itself; 

13   as where the defendant, being under age, appeared by attorney, or the 

14   plaintiff or defendant was a married woman at the time of commencing the 

15   suit, or died before verdict . . . .” Id. at 68; see also Morgan, 346 U.S. at 507, n.9 

16   (reiterating the same examples). In United States v. Denedo, 556 U.S. 904 (2009), 

17   the Supreme Court stated that the “modern iteration [of] coram nobis is 

18   broader than its common‐law predecessor” and “can issue to redress a 

                                                6 
     17-151
     Du Purton v. United States

 1   fundamental error,” including “a legal or factual error.” Id. at 911, 913. The 

 2   Court “limit[ed] the availability of the writ to ‘extraordinary’ cases presenting 

 3   circumstances compelling its use ‘to achieve justice,’” noting that “an 

 4   extraordinary remedy may not issue when alternative remedies, such as 

 5   habeas corpus, are available.” Id. at 911 (quoting Morgan, 346 U.S. at 511).  

 6          In United States v. Keogh, 391 F.2d 138 (2d Cir. 1968), this Court 

 7   considered a petition for a writ of coram nobis based on the prosecutors’ 

 8   failure to disclose evidence allegedly favorable to the defense. Id. at 146. 

 9   Without deciding whether the evidence fell within “the prosecution’s 

10   constitutional duty to disclose,” id. (internal quotation marks omitted), we 

11   identified a category of cases of undisclosed evidence where there was no 

12   deliberate prosecutorial misconduct, and where the defense had not 

13   requested the evidence, but where “hindsight discloses that the defense could 

14   have put the evidence to not insignificant use,” id. at 147. We asserted that, in 

15   those circumstances, coram nobis relief requires “a relatively high showing of 

16   materiality,” and “compels the invalidation of the conviction” when the court 

17   concludes that “the undisclosed evidence would have permitted the 

18   defendant so to present his case that he would probably have raised a 

                                              7 
     17-151
     Du Purton v. United States

 1   reasonable doubt as to his guilt in the mind of a conscientious juror . . . .” Id. 

 2   at 148.  

 3          In Foont v. United States, 93 F.3d 76 (2d Cir. 1996), we stated that a writ 

 4   of coram nobis is available where “errors . . . of the most fundamental character 

 5   have rendered the proceeding itself irregular and invalid.” Id. at 78 (internal 

 6   citations and quotation marks omitted). We asserted that relief under the writ 

 7   requires a showing that “1) there are circumstances compelling such action to 

 8   achieve justice, 2) sound reasons exist for failure to seek appropriate relief 

 9   earlier, and 3) the petitioner continues to suffer legal consequences from his 

10   conviction that may be remedied by granting of the writ.” Id. at 79 (internal 

11   citations, alterations, and quotation marks omitted). We added that, “[c]laims 

12   of new evidence . . . without constitutional or jurisdictional error in the 

13   underlying proceeding, cannot support a coram nobis claim.” Id. at 80.  

14          Du Purton’s petition does not satisfy the standard for coram nobis relief. 

15   He argues that auction results from the sale of the Inventory Coins show that 

16   Swiatekʹs trial testimony regarding valuation was “factually and objectively 

17   inaccurate.” Petʹr Br. at 27. But a showing that the auction of the 26,612 

18   Inventory Coins yielded substantially more than the value Swiatek had 

                                              8 
     17-151
     Du Purton v. United States

 1   estimated for them nearly a decade earlier does not show that Swiatek’s 

 2   testimony about the value of the 702 Trial Coins was inaccurate or 

 3   misleading. The two sets of coins are distinct, as were Swiatek’s valuations. 

 4   When dealing with such a large number as 26,612, the discrepancy between 

 5   Swiatek’s initial assessment and the final proceeds at auction might have been 

 6   attributable to a few outlier coins that, in the nine intervening years, became 

 7   unexpectedly valuable. Du Purton’s argument is nothing more than 

 8   speculation. In any event, given the strength of the evidence of du Purton’s 

 9   broad fraudulent activity in support of his sale of coins, the issue he raises as 

10   to Swiatek’s method of valuation does not show circumstances compelling 

11   grant of the writ to achieve justice. 

12                                    CONCLUSION 

13          We find that du Purton has failed to show a defect in the evidence at 

14   his trial, and accordingly we AFFIRM the order of the district court.  




                                              9